Citation Nr: 0708298	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  05-06 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to reimbursement of unauthorized medical 
expenses for treatment rendered by Indiana Heart Physicians, 
on September 29, 2003.

2.	Entitlement to reimbursement of unauthorized medical 
expenses for treatment rendered by Indiana Heart Physicians, 
on November 4, 2003.

3.	Entitlement to reimbursement of unauthorized medical 
expenses for treatment rendered by Indiana Heart Physicians, 
on November 7, 2003.

4.	Entitlement to reimbursement of unauthorized medical 
expenses for treatment rendered by Indiana Heart Physicians, 
on November 11, 2003.

5.	Entitlement to reimbursement of unauthorized medical 
expenses for treatment rendered at Morgan County Memorial 
Hospital, on January 31, 2004.

6.	Entitlement to reimbursement of unauthorized medical 
expenses for treatment rendered at Morgan County Memorial 
Hospital, on February 9, 2004.

7.	Entitlement to reimbursement of unauthorized medical 
expenses for treatment rendered at Morgan County Memorial 
Hospital, on February 26, 2004.

8.	Entitlement to reimbursement of unauthorized medical 
expenses for treatment rendered at Morgan County Memorial 
Hospital, on April 14, 2004.

9.	Entitlement to reimbursement of unauthorized medical 
expenses for treatment rendered by Indianapolis Neurosurgical 
Group at Methodist Hospital,                     on April 16, 
2004.

10.	Entitlement to reimbursement of unauthorized medical 
expenses for treatment rendered at Methodist Hospital, from 
May 3, 2004 through May 9, 2004.

11.	Entitlement to reimbursement of unauthorized medical 
expenses for treatment rendered at Morgan County Memorial 
Hospital, on May 13, 2004.

12.	Entitlement to reimbursement of unauthorized medical 
expenses for treatment rendered at Morgan County Memorial 
Hospital, on June 2, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1978 to 
June 1988.  

This case comes to the Board of Veterans' Appeals (Board) 
from various    decisions of the Department of Veterans 
Affairs Medical Center (VAMC)              in Indianapolis, 
Indiana.  In December 2004, to support her claims, the 
veteran testified at a hearing held at the Indianapolis VAMC.


FINDINGS OF FACT

1.	The veteran has been provided with comprehensive notice as 
to the evidence required to substantiate the claims on 
appeal, including an explanation of whose responsibility -- 
hers or VA's, it was to obtain that evidence and information.  
Moreover, VA also has fulfilled its duty to assist her in 
obtaining evidence relevant to the disposition of these 
claims.  

2.	Service connection is presently in effect for migraine 
headaches, evaluated as 50-percent disabling; chronic 
sinusitis, 30-percent disabling; blood condition,       30-
percent disabling; nonunion of the lower jaw, 10-percent 
disabling; and superficial scars on the nose, 10-percent 
disabling.

3.	The instances of private medical treatment provided by the 
Indiana Heart Physicians on September 29, 2003, and November 
4, 7 and 11, 2003, for what was diagnosed as an 
atrioventricular block and mitral valve regurgitation, are 
not shown to pertain to a service-connected disability, or to 
aggravate an adjudicated     service-connected disability.  
When assuming the possibility that the treatment rendered 
could have had some connection with service-connected 
residuals of a splenectomy, there is nonetheness no 
indication that it was for a medical emergency, or that VA 
medical facilities were not feasibly available.  


4.	The veteran's treatment obtained at the Morgan County 
Memorial Hospital        on January 31, 2004, February 9 and 
26, 2004, and April 14, 2004 for service-connected migraine 
headaches was not due to emergent circumstances.  VA medical 
services for neurological evaluation and preventative 
treatment were also reasonably available during and in the 
months preceding these instances of treatment, and these 
appointments were often rescheduled due to the choice of 
other treatment providers.

5.	With regard to the veteran's treatment at the Indianapolis 
Neurosurgical Group                                           
at Methodist Hospital, on April 16, 2004, which established 
the presence of an aneurysm on the left side of the head, 
that condition has been shown to have likely aggravated her 
service-connected migraine headaches.  Additionally, her 
identified need for diagnostic testing to confirm this 
condition (previously diagnosed as an ateriovenous fistula) 
can reasonably be construed as an emergency, and there is 
some indication that medical services at a VA clinic may not 
have been available within the timeframe in which treatment 
was sought. 

6.	The veteran's aneurysm surgery and convalescence at the 
Methodist Hospital, from May 3, 2004 through May 9, 2004, did 
not represent the type of medical emergency for which 
reimbursement is contemplated, where delay was not possible 
and there was insufficient time to determine the preferred 
source of treatment, particularly inasmuch as the underlying 
diagnosis had been confirmed as of April 16th.  In any event, 
VA facilities by all indication were available since a 
neurological consultation was scheduled for May 14th 
(following the rescheduling of an April 26th cancelled 
appointment), and there is no indication of any substantial 
attempt to schedule VA treatment significantly earlier, as 
opposed to undergoing the scheduled May 3rd treatment at the 
private facility.

7.	The veteran's treatment obtained at the Morgan County 
Memorial Hospital        on May 13, 2004 and June 2, 2004 for 
service-connected migraine headaches was not due to emergent 
circumstances, and VA medical services for neurological 
evaluation and preventative treatment were also reasonably 
available during and in the months preceding these instances 
of treatment.


CONCLUSIONS OF LAW

1.	The criteria are not met for payment or reimbursement of 
the medical expenses for treatment rendered by Indiana Heart 
Physicians on September 29, 2003, and on November 4, 7 and 
11, 2003.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2006).

2.	The criteria are not met for payment or reimbursement of 
the medical expenses for treatment rendered by Morgan County 
Memorial Hospital on January 31, 2004, February 9 and 26, 
2004, and April 14, 2004.  38 U.S.C.A. §§ 1725, 1728        
(West 2002); 38 C.F.R. § 17.120 (2006).

3.	Resolving all reasonable doubt in her favor, the criteria 
are met however for reimbursement of medical expenses for 
treatment rendered by the Indianapolis Neurosurgical Group at 
Methodist Hospital on April 16, 2004.  38 U.S.C.A. § 1728 
(West 2002); 38 C.F.R. § 17.120 (2006).

4.	The criteria are not met for payment or reimbursement of 
the medical     expenses for treatment rendered at Methodist 
Hospital from May 3, 2004                     through May 9, 
2004.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2006).

5.	The criteria are not met for payment or reimbursement of 
the medical     expenses for treatment rendered at Morgan 
County Memorial Hospital on           May 13, 2004 and June 
2, 2004.  38 U.S.C.A. §§ 1725, 1728 (West 2002);               
38 C.F.R. § 17.120 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection" 
(and to include reimbursement of private medical expenses 
reasonably related to an already  service-connected disorder) 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and  an effective date for 
the award of benefits will be assigned if service connection         
is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of the above requirements pertaining to the 
content of the VCAA notice that must be provided to a 
claimant with regard to the specific benefit that   he or she 
intends to establish, the veteran has been sufficiently 
informed of the significance of the VCAA's duty to notify and 
assist to the development of the claims under consideration.  
Based upon the issuance of a detailed August 2004 notice 
letter to the veteran, as well as the February 2005 statement 
of the case (SOC), each of the elements for satisfactory 
notice as defined in the Pelegrini II decision have 
effectively been met.   

The August 2004 notice letter which the VAMC had provided to 
the veteran, notified her of the enactment of the VCAA as of 
November 2000, and listed each of the issues presently on 
appeal to which it applied.  That correspondence then 
identified the general requirements in order to substantiate 
the veteran's current claims for reimbursement of medical 
expenses, primarily by way of citation to provisions of 38 
C.F.R. §§ 17.120 and 17.121 that set forth the criteria for 
recovery of such expenses (additional citation to relevant 
regulations was provided through the February 2005 SOC).  
Also, the August 2004 correspondence then proceeded to 
identify the mutual obligation that existed between VA and 
the veteran herself to obtain further evidence relevant to 
the disposition of her claims, and in this regard informed 
her that VA would undertake reasonable efforts to assist in 
obtaining    any additional remaining medical records, 
employment records, or other        Federal records.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  Enclosed with 
the letter was a copy of VA Form 21-4142 (Authorization and 
Consent to Release of Information) upon which she could 
identify any additional sources of private treatment records 
which had not yet been obtained.

While the above documents satisfied the first three notice 
requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, none of them included the specific language of 
the "fourth element" mentioned above.  However, the veteran 
has received sufficient explanation as to how to provide 
further relevant evidence,   such that the intended purpose 
of this final element of VCAA notice was nonetheless met.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although the August 2004 letter did not contain the 
precise language  specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to her claims.                 
This correspondence requested that the veteran provide copies 
of any relevant evidence which she had in her possession.  
Also set forth was an inquiry that she send information 
describing additional evidence she wanted VA to obtain to         
the VAMC, or otherwise send this evidence directly.  So a 
more generalized  request with the precise language outlined 
in § 3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004); see also    Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), reversed and remanded,    444 F.3d 1328 (Fed. 
Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).

Note also that, although the veteran was not provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the specific benefits sought on 
appeal, this was nonprejudicial.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction (AOJ, i.e., in this particular 
instance,                   the VAMC), the Board must 
consider whether the veteran has been prejudiced thereby).  
The present case concerns entitlement to reimbursement for 
specific limited instances of private medical treatment, 
rather than a continuing award of benefits that would 
warrant, for instance, an actual disability rating, or even 
an effective date.  

In any event, considering even that the definition of these 
specific elements exactly as prescribed in Dingess/Hartman 
does not necessarily apply, an explanation of the requirement 
for substantially similar information as to relevant dates of 
treatment and the amount of medical expenses claimed 
nonetheless would be of significance in the development of 
the claims at issue.  To this effect, since the Board will 
conclude below that the preponderance of the evidence is 
against her claims on those matters for which it is denying 
for reimbursement for unauthorized medical expenses, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  As for the 
claim for reimbursement which is being granted, pertaining to 
treatment provided by the Indianapolis Neurosurgical Group at 
Methodist Hospital, on April 16, 2004, the VAMC will have the 
opportunity to address any additional remaining elements of 
this claim that would need consideration, consistent with the 
holding in the Dingess/Hartman decision,    during the course 
of effectuating this decision.

In addition to the above provisions that the veteran receive 
content-specific notice, it is also essential that the 
relevant notice information have been timely sent.          
In Pelegrini II, the Court defined timely notice as 
consisting of a sequence of events in which the initial 
notice precedes the initial adjudication of the claims under 
review.  Here, the VCAA notice letter provided to the veteran 
in August 2004,    was sent subsequent to the several 
decisions of the Indianapolis VAMC pertaining to each of her 
claims for medical reimbursement, beginning with decisions 
issued in March 2004, and continuing up until July 2004.  So 
the timing of the VCAA letter during the course of 
adjudication of the veteran's claims, did not comport with     
the Pelegrini II standard for timely notice.  See 
18 Vet. App. at 119-20.                See also 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  

This notwithstanding, the VAMC has nonetheless taken 
sufficient measures in this instance to assist with the 
development of the veteran's claims, such that any defect in 
the timing of the notice did not have any detrimental impact 
upon the continuing adjudication of them.  Following the VCAA 
notice letter issued in August 2004,  the veteran had ample 
opportunity to respond with additional evidence or argument 
prior to the February 2005 SOC continuing the denial of her 
claims, and the certification of this case to the Board.  She 
has provided several personal statements in support of her 
appeal during this timeframe.  There is no indication from 
the veteran herself, nor does the record otherwise suggest, 
that there are any additional relevant treatment records or 
other evidence that has not yet been obtained.          For 
these reasons, the Board finds that regardless of the timing 
of the subsequent VCAA notice letter, the veteran has been 
afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA." See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, No. 
02-1077 (December 21, 2006). 

Moreover, in considering and adjudicating the veteran's 
claims on appeal,           VA has undertaken appropriate 
action to comply with the duty to assist her.        This has 
involved, primarily, obtaining the copies of VA outpatient 
treatment records that pertain to her general clinical 
history.  Also, the Indianapolis VAMC during the adjudication 
of this matter has also obtained her claims file as to 
receipt of VA service-connected compensation benefits, in 
addition to the Combined Health Record (CHR) that addresses 
the instances of private treatment for which reimbursement is 
sought.  To support her claims, the veteran has directly     
provided extensive medical records of the private treatment 
for each instance of reimbursement sought.  She has also 
submitted several personal statements.           In December 
2004, she testified during a hearing before personnel at the 
Indianapolis VAMC. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.


Governing Laws, Regulations and Analysis

When warranted based on the circumstances, VA will reimburse 
veterans entitled to hospital care or medical services for 
the reasonable value of such care or services, even when not 
previously authorized.  See 38 U.S.C.A. § 1728 (West 2002).            



The regulatory requirements for reimbursement on this basis 
are:

(a) For veterans with service connected disabilities.  
Care or services not previously authorized were rendered 
to a veteran in need of such services:

(1) For an adjudicated service-connected disability; (2) 
For nonservice-connected disabilities associated with 
and held to be aggravating an adjudicated service-
connected disability; (3) For any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability (does not 
apply outside of the States, Territories,        and 
possessions of the United States, the District of 
Columbia, and the Commonwealth of Puerto Rico); (4) For 
any illness, injury or dental condition in the case of a 
veteran who is participating in a rehabilitation program 
under 38 U.S.C. ch. 31 and who is medically determined 
to be       in need of hospital care or medical services 
for any of the reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not 
previously authorized were rendered in a medical emergency 
of such nature that delay would have been hazardous to 
life or health, and

(c) When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have 
been reasonable, sound, wise, or practicable, or treatment 
had been or would have been refused.

38 C.F.R. § 17.120 (2006).   

In addition, claims for the payment or reimbursement of the 
costs of emergency hospital care or medical services not 
previously authorized will not be approved  for any time 
period that is beyond the date on which a medical emergency 
ended.              For purposes of applying this provision, 
a medical emergency shall be deemed to have ended at that 
point at which a VA physician has determined, based on sound 
medical judgment, that a veteran who received emergency 
hospital care could have transferred from a non-VA facility 
to a VA medical center, or have reported to a VA medical 
center for continuation of treatment.  See 38 C.F.R. § 
17.121.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt. 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.  See 
also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001). 

A.	Treatment Rendered by Indiana Heart Physicians on September 
29, 2003          and November 4, 7 and 11, 2003

The claims under consideration for reimbursement of 
unauthorized expenses for treatment provided at the Indiana 
Heart Physicians clinic, pertain to four separate instances 
of private treatment, with respect to which each allegedly 
was for continuing monitoring and diagnosis of a 
cardiovascular condition.  Hence,             the claims for 
reimbursement will be considered together, notwithstanding 
that     the Indianapolis VAMC initially adjudicated and 
denied each through separate administrative decisions that 
were later appealed.    

From review of the record, there is a statement of the 
account from Indiana Heart Physicians on file, which provides 
an indication as to the type of treatment rendered. The 
account statement confirms that on September 29, 2003, there 
was an expenditure of $144.00 for an outpatient consultation; 
on November 4, 2003, $1,402.00 for an outpatient 
consultation, and Holter monitor testing;                          
on November 7, 2003, for $1,402.00, following echocardiogram, 
stress testing, and other diagnostic testing; and on November 
11, 2003, for $1,402.00, for an office consultation.  So the 
total amount of payment or reimbursement of expenses claimed 
from the Indiana Heart Physicians clinic is $3,054.  More 
comprehensive treatment reports themselves from this 
particular medical facility are absent from  the file.  

A detailed explanation as to the circumstances surrounding 
these identified instances of treatment are provided in 
correspondence from the veteran herself.      In this regard, 
she explains that in mid-2003 she began to have periodic 
anxiety attacks based on her concern that she had 
cardiovascular disease with an elevated risk of experiencing 
a stroke, and when she reported this concern to her treating 
VA physicians at the Indianapolis VAMC, was initially told 
she was fine and prescribed an anti-anxiety medication.  
Eventually, though, a VA physician finally agreed that in 
view of her medical history she should undergo a thorough 
cardiovascular examination.  She states, however, that 
despite her repeated requests, she never received a referral 
or an appointment with a VA cardiologist.  As a result,             
she sought private treatment from Indiana Heart Physicians 
though not with prior authorization with any VA medical 
provider, and through the testing procedures discussed, the 
diagnosis was rendered of 1st degree atrioventricular block 
and    minimal mitral valve regurgitation, with otherwise no 
heart problems.       
The preliminary criterion in deciding whether the situation 
identified warrants reimbursement of expenses for treatment 
rendered is that it have pertained to medical care in 
relation to a service-connected disability, and this may 
occur on    the basis of treatment for an adjudicated 
service-connected disability, and likewise for a nonservice-
connected disability found to be aggravating a service-
connected disorder.  See 38 C.F.R. § 17.120(a).  

An informational sheet present in the CHR file indicates 
those disorders for which the veteran is currently in receipt 
of service-connected compensation -- migraine headaches, 
evaluated as 50-percent disabling; chronic sinusitis, 30-
percent disabling; blood condition, 30-percent disabling; 
nonunion of the lower jaw,            10-percent disabling; 
and superficial scars on the nose, 10-percent disabling.           
The veteran's claims file documenting the history of claims 
for disability compensation at the Pittsburgh, Pennsylvania 
Regional Office (RO), reflects that  the blood condition 
identified, refers to the service-connected residuals of a 
splenectomy during service.  Having reviewed this background 
of service-connected conditions, there is no readily apparent 
association between any of them, and the private treatment at 
issue.  This includes the prior splenectomy, since relatively 
recent medical evidence (including VA general medical 
examinations) fail to show current residuals, or other 
condition that might bear upon the reason for seeking 
treatment at a private cardiovascular medical practice.      

Since when considering the complete provisions of 38 C.F.R. § 
17.120(a), it is not entirely unlikely that an 
atrioventricular block and mitral valve regurgitation could 
aggravate any still extant problem from the splenectomy, or 
even her migraines,            and without requesting a 
medical inquiry as to whether this was in fact the case,   
the prerequisite of a service-connected disability will be 
considered satisfied at least for comprehensive consideration 
of the claim on the merits.  However,                    by 
regulation, the treatment must still have been attributable 
to medical emergency, and here, this is simply not shown to 
have occurred.  This situation allegedly arose from delays in 
referral for cardiovascular treatment sought, but there is no 
implication of a serious or imminent health hazard.  The only 
objective records available, of the account balance, show 
scheduled treatment, not emergency services.  And following 
the initial September 29th appointment, after which she could 
have received some assurance that there was not any emergent 
situation,     VA medical services could have again been 
requested in the interval up until the next appointment on 
November 4th.   So the evidence demonstrates that even in the 
event that a service-connected condition was implicated, the 
medical services rendered were not of the emergent type that 
would qualify for reimbursement benefits.  As for the last 
criterion for reimbursement, of reasonable availability of VA 
medical services, it also warrants mention that there was no 
indication that VA medical care was unavailable as a 
treatment option.  Thus, the weight of the evidence is 
against this particular claim for reimbursement. 

B.	Treatment Rendered at Morgan County Memorial Hospital on 
January 31, 2004, February 9 and 26, 2004, and April 14, 2004

With regard to treatment received at the Morgan County 
Memorial Hospital           on various occasions between 
February and April 2004, these each were for purposes of 
treatment of migraine headaches, and related symptoms.  
The expenses incurred were for treatment rendered on January 
31, 2004, $605.00; on February 9, $414.30; on February 26, 
$591.53; and on April 14, $621.68.  Also incurred during the 
course of her treatment at this hospital, were additional 
medical equipment and pharmaceutical expenses from the Unity 
Physicians Group, in the amount of $210.00 on January 31st, 
and again on February 9th.  The veteran has timely expressed 
disagreement with the VAMC's denial of expenses related to 
Unity Physicians Group on these instances, and as mentioned, 
by all indication they are part of her underlying claim for 
reimbursement from the Morgan County Hospital.

As to whether the criteria for reimbursement of medical 
expenses have in fact been met under the circumstances, the 
first such requirement is initially satisfied because the 
treatment in question was clearly for migraines, a previously 
service-connected disorder.  The next dispositive factor, 
then, is whether the treatment sought was consistent with a 
medical emergency.  

Considering the initial January 31, 2004 instance of 
treatment at Morgan County Memorial Hospital, the attendant 
treatment record indicates that the veteran reported to the 
Emergency Room of that facility stating she had experienced a 
migraine headache since two days previously, and complaining 
of a visual disturbance, photophobia, and nausea.  She then 
indicated she had just started to take Paxil (an anti-anxiety 
drug), and headaches were apparently a known side effect of 
it.  Symptoms of focal numbness, weakness, dysarthria and 
syncope     were denied.  Her pain was estimated as a 5 out 
of 10 (with 10 representing the worse level) in severity.  
The diagnosis was acute migraines.  Upon medication being 
administered she was released in satisfactory condition that 
same day.       

In support of her claim, the veteran contends that the 
initial ER visit was for a severe reaction to Paxil, and she 
was not able to drive herself what was a greater distance to 
the Indianapolis VAMC (30 miles driving distance, whereas the 
hospital in question was significantly closer to her 
residence), nor could anyone else transport her to the VAMC 
at that time. 

The circumstances of treatment obtained, however, do not 
establish or suggest the likelihood of a medical emergency.  
While it is not unreasonable to consider that migraine 
headaches could indeed manifest to the degree of severity 
that delaying treatment would prove of serious detriment to 
health, the objective account of her treatment implies that 
this was not the case.  The two-day interval between the 
onset of her symptoms, and when she sought treatment, 
moreover, substantiates that it was a nonemergent condition.   

In the subsequent incidents of treatment at Morgan County 
Memorial Hospital, there are likewise justifications for 
treatment that appear nonemergent.  For the February 9th 
visit to the ER of this facility, she was admitted with 
migraine headaches since the previous evening, which was 
believed to represent a reaction   to Xanax.  An estimate was 
provided of having had pain of 6 out of 10.                   
A substantially similar record of treatment is noted from 
that facility on       February 26th.  Then on April 14th, she 
was admitted with headaches and nausea,    with estimated 
discomfort on a level of 7 out of 10.  The treating physician 
observed that she had a recently diagnosed arteriovenous 
fistula, and recommended that she consult with a 
neurosurgeon.  The underlying diagnosis though for the 
treatment sought remained that of cephalgia (i.e., 
headaches), and the veteran was again discharged the same 
day.  And on each occasion, while she was admittedly 
incapacitated to some extent, she was capable of transporting 
herself to the above hospital.  So there is no further 
evidence that her headaches became a condition that would 
reasonably be considered a medical emergency. 

In addition, apart from the factor considered above of a 
potential health care emergency, the record indicates that 
obtaining treatment at a VA facility for her ongoing migraine 
symptoms would not have been unreasonable or impracticable.  
Records of her treatment summary at the Indianapolis VAMC 
show that during much of the time period in question, and 
having occurred intermittently since    mid-2003, the veteran 
had repeatedly cancelled previously scheduled neurosurgery 
consultations at that clinic.  A history of multiple no shows 
and cancellations is  also noted in outpatient neurology 
reports from that facility, from May 2004.    Thus, 
notwithstanding whether she was able to travel to the 
Indianapolis VAMC   on a specific day of heightened symptoms 
(even if shown to involve emergency circumstances), there was 
a plainly available course of VA treatment on a more routine 
basis that might well have controlled her symptoms without 
requiring additional visits to the ER, and with which it 
appears she was not fully in compliance.  Also, the VA 
facility in question, the Indianapolis VAMC, was about 30 
miles from the veteran's residence and thus not an 
unreasonably extended distance to travel.  Even if not within 
the driving ability of the veteran herself during a migraine 
headache, under emergency circumstances for such a condition 
transportation could have been provided by another individual 
or emergency medical personnel, to any clinic, VA or private.  
So it may be determined that      VA facilities were 
reasonably available as a treatment course for her migraines.  

Accordingly, while the private medical treatment at issue was 
for a                service-connected disability, the 
remaining criteria for reimbursement of       medical 
expenses under 38 U.S.C.A. § 1728 were not satisfied.  See 
Zimick v. West, 11 Vet. App. 45, 49 (1998) (in order to 
warrant reimbursement of medical expenses, all three of the 
requirements set forth in the statute must have been met).  
See, too, Malone v. Gober, 10 Vet. App. 539, 542 (1997); 
Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  

As an additional matter, the veteran has also indicated in 
her claims for reimbursement for the above treatment 
instances, that she also wants the claims considered under 
the provisions of 38 U.S.C.A. § 1725, for reimbursement for 
emergency medical services, where at least one of the 
criteria under section 1728 pertaining to a service-connected 
disability are inapplicable.  Inasmuch as the treatment 
rendered, for the reasons identified, did not meet the 
preliminary requirement under section 1725 of "emergency 
services [that] were provided in a   hospital emergency 
department or a similar facility," this statutory provision 
likewise is not applicable in providing the reimbursement of 
expenses sought.  

C.	Treatment Rendered by Indianapolis Neurosurgical Group                                           
at Methodist Hospital, on April 16, 2004

As shown by the medical evidence of record, the veteran's 
additional evaluation and treatment for the migraine headache 
symptoms, and other underlying conditions that may have been 
causing the migraines and reported neurological disorders, 
included what was initially believed to be an arteriovenous 
(AV) fistula, and later confirmed by further medical testing 
to have been an aneurysm.  

The veteran has indicated with respect to treatment received 
from the      Indianapolis Neurosurgical Group at Methodist 
Hospital, on April 16, 2004, that  this was for an aneurysm 
of the left internal carotid artery and left ophthalmic 
artery.  She states the neurosurgery clinic at the VAMC 
already had diagnostic information indicating the possibility 
of an arteriovenous fistula pending further testing in   
early-April 2004.  She further explains that an ear nose and 
throat (ENT) specialist nurse practitioner with the VAMC was 
initially attempting to set up a magnetic resonance angiogram 
(MRA), along with a coil embolization procedure.     However, 
the veteran wanted instead only the MRA first to determine 
the course    of treatment.  According to the veteran, the 
ENT department nurse then indicated she would attempt to set 
up just the MRA with a neurological consultation,            
but despite repeated attempts, that department could not 
schedule a consult over   the next several days.

The records from the Indianapolis Neurosurgical Group then 
indicate that after having been evaluated with complaints of 
headaches, occasional loss of vision, and intermittent 
pulsating tinnitus in the left ear (in which she perceived 
hearing her own pulse), she underwent a cerebral arteriogram 
April 16, 2004 which revealed a left ophthalmic aneurysm 
measuring approximately 3-mm, and an otherwise normal 
examination.  The corresponding statement for services 
rendered for this testing procedure is for the amount of 
$3,839.

On applying the criteria for medical reimbursement related to 
the above expenses, the first component that the treatment 
rendered have pertained to service-connected disability is 
met, inasmuch as the aneurysm condition even though itself 
nonservice-connected, is shown to have likely aggravated a 
service-connected disability.    When the treating physician 
at Indianapolis Neurosurgical Group on April 14, 2004 first 
reviewed a copy of a recent MRI scan of the head region, he 
initially diagnosed a probable dural arteriovenous fistula, 
and opined that it was likely aggravating her service-
connected headaches -- both directly, and through causing her 
to lose sleep. (As stated, this was rediagnosed shortly 
thereafter following further testing as an aneurysm.)  Hence, 
the identified condition has a confirmed association with the 
progress of symptomatology due to service-connected 
disability.  

On the next essential requirement of a medical emergency, for 
which delay     would have been of serious detriment to life 
or health, there is a reasonable basis to find that this may 
well have existed, albeit without a definitive statement or 
characterization from any physician that it was actually 
emergent.  VA outpatient records reflect an MRI performed at 
Indianapolis VAMC on March 26, 2004 showed abnormal linear 
and branching lesions superior to the internal auditory 
canal, most consistent with a dural AV fistula.  She later 
visited the triage unit of the emergency room of that 
facility, on April 9, 2004, for radiological interpretation 
of that report.  A note to the record states that there were 
no ENT physicians or other treatment providers available to 
provide the requested information.  She was told that she 
could leave a message for an ENT to contact her, and it is 
not clear whether the veteran pursued this option.  However, 
as indicated, her symptoms of pulsating tinnitus and 
migraines continued, and in fact, the presence of an aneurysm 
with the potential health implications of this condition was 
diagnosed only            one-week later.  There is therefore 
a sufficient basis upon which to find that the need to obtain 
a more comprehensive diagnosis of the exact disorder the 
veteran had associated with her cardiovascular problems 
constituted emergency circumstances.    

The dispositive issue, then, is whether VA medical facilities 
were reasonably available to perform the necessary testing 
procedures.  The veteran's VA outpatient summary from the 
Indianapolis VAMC, itself, does not clarify this issue since 
there is no actual record of an appointment scheduled during 
this time period.  Considering the veteran's own account of 
the situation, she states that when the ENT department nurse 
offered to schedule an MRA with a coil embolization 
procedure, she requested solely the MRA and was informed that 
the earliest available consult would be scheduled.  By the 
veteran's account, there was some difficulty in scheduling 
further testing over the next few days.  And her statements 
on this subject have been consistent throughout the appeal, 
including her testimony at the December 2004 personal 
hearing.  So all reasonable doubt should be resolved in her 
favor concerning this additional element of her claim insofar 
as the purported nonavailability of VA medical facilities.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  While 
additional testing may indeed have been feasible at the 
Indianapolis VAMC within an adequate timeframe, she could not 
obtain this on her ER visit there on April 9, and the intent 
to obtain another medical assessment within a brief timeframe 
was prudent and sound in this instance.     

So reimbursement is warranted for the medical expenses 
incurred for treatment provided the Indianapolis 
Neurosurgical Group at Methodist Hospital,                    
on April 16, 2004.

D.	Treatment Rendered at Methodist Hospital, from May 3, 2004                     
through May 9, 2004

Following the confirmation of the diagnosis of an aneurysm, 
the veteran underwent on May 3, 2004 a left frontotemporal 
craniotomy with clip ligation of the aneurysm at Methodist 
Hospital.  She is seeking medical expense reimbursement 
benefits for this additional procedure and follow-up 
evaluation and treatment over the subsequent week, up until 
her discharge on May 9th from that facility.                  
The combined expenses for this procedure are claimed at an 
amount of approximately $35,000.

As the underlying aneurysm condition was considered to be 
aggravating her adjudicated service-connected migraine 
headaches (such opinion which was rendered based on the 
formerly diagnosed AV fistula), the remaining issues upon 
which this claim must be resolved then are those of whether 
there were emergency circumstances, and VA treatment facility 
availability.  

Regarding initially whether this was an emergent situation 
requiring no delay  before providing for surgery, the 
confirmation of the presence of an aneurysm     and of the 
exact nature and location of it was made on April 16th, so a 
situation requiring emergency medical care would presumably 
require treatment as of,          or shortly thereafter, the 
initial diagnosis.  Considering that the actual surgery     
took place on May 3rd, or at least two-weeks from the original 
diagnosis,               this in itself would suggest that 
some degree of lapse between diagnosis and treatment was not 
unwarranted, and that even in view of the serious degree of           
the veteran's condition there was appropriate time within 
which for her to make treatment decisions.  The clinical 
history from the VAMC reflects also that she sought on one or 
more occasions VA medical care.  The first such appointment  
with a primary care physician on April 23, 2004 was cancelled 
by the clinic, 
although another April 26, 2004 appointment with a 
neurosurgery specialist was cancelled by the veteran herself.  
The fact that VA treatment was not considered something that 
was imminently necessarily, and apparently by either party, 
again substantiates the likelihood that there was reasonable 
time in which to determine  the preferred source for medical 
care, whether it was from VA or private treatment providers.  
So while the circumstances of the veteran's condition were 
admittedly very serious, they do not appear to constitute an 
emergency, in which there was insufficient time to determine 
a medical provider.        

In applying the next criterion that there not have existed a 
reasonable availability     of VA medical services, or of 
obtaining prior authorization for a similar procedure at a 
private treatment facility, this requirement likewise is not 
established.                     
As mentioned, after the cancellation at first of an April 23rd 
appointment by the VAMC, the veteran was scheduled for an 
April 26th neurosurgery consultation.   The VAMC had 
previously contacted her by phone on April 21st to confirm her 
attendance at the April 26th appointment, and the veteran 
stated she was planning to be present.  She later cancelled 
her April 26th neurosurgery consultation due to what she has 
since indicated was to help care for a family member who was 
sick that day.  According to the veteran (and as 
substantiated by a VAMC treatment summary)   the consultation 
was rescheduled for May 14th.  She states that it was her 
understanding that the neurosurgery evaluation was a 
prerequisite to undergoing surgery on her aneurysm at the 
VAMC.  Therefore, this would indicate that VA medical 
treatment was available at least as early as of this 
particular date.  

Also, inasmuch as scheduling the surgery within a relatively 
brief time period might have been a concern, the evidence of 
record does not necessarily show that such would not have 
been possible.  The veteran states that after she was 
informed of   the May 14th consultation scheduled at the VAMC, 
she also learned that aneurysm surgery could be scheduled 
even earlier for May 3rd at Methodist Hospital, and     she 
attempted to contact a nurse practitioner at the VAMC in 
regard to her case on April 27th.  The nurse practitioner 
returned her call a few days later and explained that the 
veteran could wait until May 14th for a neurological 
consultation, but that if she instead elected surgery at a 
private hospital that VA probably could not preauthorize that 
procedure.  According to the veteran, she was concerned about 
the risk of further complications from the aneurysm and, 
therefore, decided that private treatment at an earlier date 
(by about one and one-half weeks) was the only option.  The 
fact that an earlier treatment date at this point was 
initially available from a private clinic, in and of itself, 
is not out of the question.  However, while there is no 
record of these discussions between the veteran and VAMC 
personnel, it would seem plausible that an earlier VA 
treatment date could have been obtained if believed to be 
necessary on the part of treating physicians, or the veteran 
herself.  Significantly, the outpatient records of 
Indianapolis VAMC, and reports of contact between the veteran 
and that agency do not show any request to discuss the 
situation further with a neurologist or other evaluating 
physician, either in advance of treatment or in an actual 
treatment setting.  There is no indication from these records 
that a substantial preparation was made to arrange for the 
procedure take place at a VA medical facility. 

Accordingly, the comprehensive evidence does not demonstrate 
that the surgery   for an aneurysm was a medical emergency of 
the type that there was an insufficient timeframe for 
determining treatment options, or that the utilization of VA 
medical facilities (or attempting to obtain preauthorization 
for private expenses) was not reasonable, sound or practical.

E.	Treatment Rendered at Morgan County Memorial Hospital                                  
on May 13, 2004 and June 2, 2004

The veteran obtained treatment following the procedure for 
her aneurysm for continuing migraine headaches at Morgan 
County Memorial Hospital.                   

On May 13, 2004 she presented for evaluation for severe 
headache over the         past several hours, with nausea and 
photosensitivity present.  She was discharged that same day 
with the diagnosis of cephalgia.  It was further indicated 
then that these symptoms were considered to be a complication 
of the aneurysm clipping     on the left side of the head, 
10-days ago.  There was found on x-ray evaluation a small 
subdural collection in the left frontal region with subacute 
hemorrhage.      The amount of expenses incurred for 
treatment was $1,647.87.  She alleges that she was unable to 
drive the distance to the Indianapolis VAMC for evaluation of 
her migraine symptoms.

A similar instance of treatment occurred on June 2, 2004, at 
which time she again sought medical assistance for headaches, 
located primarily behind the left eye.    The diagnosis once 
again was cephalgia, and she was discharged that same day.  
Treatment expenses were incurred in the amount of $428.52.  
In support of her claim, she contends that she attempted to 
utilize the pain-relief medication VA had prescribed her, but 
it was ineffective, and that by the time a VA clinic 
appointment could have been scheduled possibility 72-hours 
later, she would have been in significantly worse condition 
due to dehydration and hypoglycemia.  

These additional claimed expenses inasmuch as they pertain to 
treatment for a service-connected disability, are those for 
which the provisions of 38 U.S.C.A.        § 1728 are 
implicated.  The next element of a valid claim for 
reimbursement, that of emergent circumstances, however, again 
is not conclusively shown, in that on each instance the 
veteran was admitted for treatment of migraine headaches 
(with some accompanying symptoms such as photosensitivity) 
described as moderate to severe in their extent and was 
discharged the same day.  The May 13, 2004 ER visit involved 
a concern as to the potential residual effects of the 
aneurysm clipping, although this problem apparently did not 
require immediate treatment.

In any event, notwithstanding a claimed emergent situation, 
there is still sufficient indication that VA facilities were 
available as a feasible treatment option.                The 
treatment summary from the Indianapolis VAMC shows the 
patient cancellation of neurology appointments scheduled for 
May 14th and May 21st,      and the nonappearance at a May 26th 
appointment.  As noted with the previous instances of private 
treatment sought for migraine headaches, it appears that a 
private treatment modality was selected over a continuing 
course of therapy at     VA facilities for purpose of 
controlling the headache symptoms.  The Indianapolis VAMC, as 
stated, was not an unreasonably extended distance to travel 
from the veteran's residence.  This facility if it had 
utilized on a more routine basis, also could have provided 
the necessary preventative care.  

The veteran has also claimed reimbursement for the above 
treatment instances of her headaches, under the provisions of 
38 U.S.C.A. § 1725.  Since this treatment  did not meet the 
preliminary requirement under section 1725 of "emergency 
services [that] were provided in a hospital emergency 
department or a similar facility," however, that basis of 
recovery does not apply.  

F.	Benefit-of-the-doubt Doctrine

For these reasons and bases, the Board is denying the claims 
for reimbursement of unauthorized medical expenses for 
treatment rendered by Indiana Heart Physicians in September 
and November 2003, at Morgan County Memorial Hospital on 
various instances from January through June 2004, and at 
Methodist Hospital in May 2004, but is also granting the 
claim for reimbursement of expenses for treatment by the 
Indianapolis Neurosurgical Group at Methodist Hospital, on        
April 16, 2004.  With regard to those claims for 
reimbursement of private medical expenses for which the 
preponderance of the evidence is unfavorable, the benefit-of-
the-doubt doctrine does not apply, meaning that there is no 
reasonable doubt to resolve in the veteran's favor on these 
claims.  38 C.F.R. § 3.102; see also Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

The claims for reimbursement of unauthorized medical expenses 
for treatment rendered by Indiana Heart Physicians on 
September 29, 2003 and November 4, 7 and 11, 2003, are 
denied.

The claims for reimbursement of unauthorized medical expenses 
for treatment rendered at Morgan County Memorial Hospital on 
January 31, 2004, February 9  and 26, 2004, and April 14, 
2004, are denied.

Reimbursement of unauthorized medical expenses for treatment 
rendered by         the Indianapolis Neurosurgical Group at 
Methodist Hospital, on April 16, 2004,      is granted.

The claim for reimbursement of unauthorized medical expenses 
for treatment rendered at Methodist Hospital, from May 3, 
2004 through May 9, 2004, is denied.

The claims for reimbursement of unauthorized medical expenses 
for treatment rendered at Morgan County Memorial Hospital on 
May 13, 2004 and June 2, 2004, are denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


